Henley, J.
Appellee asks that this appeal be dismissed because it was a money demand on contract wherein the amount involved was $153.30, and was within the jurisdiction of a justice of the peace, and involved no controversy respecting the validity of a franchise, the validity of an ordinance of a municipal corporation, the constitutionality of a statute, State or federal, the proper construction of a statute, nor rights guaranteed by the State or federal Constitution.
An examination of the record shows that this appeal is prosecuted from a judgment of the Porter Circuit Court, rendered in an action commenced by appellant against appellee upon a written contract of guaranty. The amount stated in the bill of particulars is $153.30. By the prayer of the complaint the amount demanded is $160. The action is clearly within the jurisdiction of a justice of the peace. §1500 Burns 1901; Second Nat. Bank v. Hutton, 81 Ind. 101. Hnder §§6, 8 of the acts of 1901 (Acts 1901, p. 566), governing appeals to the Supreme and Appellate Courts, no appeal lies from the judgment of the trial court in this action. The judgment was rendered on the 4th day of April, 1901. The act above referred to became effective on the 12th day of March, 1901. The appeal is therefore dismissed.
Appeal dismissed.